UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY WALTER WILLIAMS, a/k/a Tone,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Joseph R. Goodwin,
Chief District Judge. (3:98-cr-00048-5)


Submitted:   October 19, 2010             Decided:   October 27, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Walter Williams, Appellant Pro Se.       Lisa Grimes
Johnston, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Walter Williams appeals the district court’s

order denying relief on his motion for reduction of sentence, 28

U.S.C. § 3582(c) (2006).   We have reviewed the record and find

no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.         United States v. Williams, No.

3:98-cr-00048-5 (S.D.W. Va. May 7, 2010).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  2